Citation Nr: 1716291	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1968 and June 1970 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently was transferred to the RO in Montgomery, Alabama.

The Veteran did not perfect his appeal for service connection for a skin rash following the issuance of the July 2011 statement of the case.  The RO granted service connection for bilateral glaucoma in a July 2011 rating decision with an evaluation of 10 percent effective March 20, 2009.  Therefore, the aforementioned issues are not for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The evidence of record includes a May 2009 VA examiner opinion that the Veteran's current hearing loss is less likely as not due to noise exposure in the military.  The examiner's rationale stated that the Veteran's hearing was within normal limits at the time of the last exam in service.  However, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Id. at 160.  Furthermore, the Veteran's service treatment records (STRs) document mild unilateral high frequency hearing loss during service and there is no indication that the May 2009 VA examiner considered this evidence in rendering his opinion.  Therefore, the Board finds that the May 2009 VA exam is inadequate to adjudicate the Veteran's claim and another VA exam must be obtained.  See Bar v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Additionally, the Board also notes that the most recent audiometric findings of record, taken during the May 2009 VA examination, do not indicate that the Veteran has a right hearing disability for VA purposes under 38 C.F.R. 3.385.  However, the May 2009 VA examination is at this time almost eight years old.  The Veteran stated in his VA Form 9 dated August 2011 that his hearing has become progressively worse over time.  Therefore, under the circumstances, the Board is of the opinion that a contemporaneous VA audiometric examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current bilateral hearing loss disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the Veteran's bilateral hearing loss, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure while working as an aviation officer; or that it manifested within a year of separation from service.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




